Name: Commission Regulation (EEC) No 886/81 of 2 April 1981 amending for the fifth time Regulation (EEC) No 2325/80 and for the second time Regulation (EEC) No 2391/80 in respect of certain detailed rules for implementing the additional measures applicable to holders of long-term storage contracts for table wine for the 1979/80 wine year
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  distributive trades
 Date Published: nan

 3 . 4 . 81 Official Journal of the European Communities No L 89/ 11 COMMISSION REGULATION (EEC) No 886/81 of 2 April 1981 amending for the fifth time Regulation (EEC) No 2325/80 and for the second time Regulation (EEC) No 2391/80 in respect of certain detailed rules for imple ­ menting the additional measures applicable to holders of long-term storage contracts for table wine for the 1979/80 wine year Whereas, in order to attain the objectives envisaged, access to distillation should be facilitated for the largest possible number of producers ; whereas, for this purpose, it is essential to allow producers who have concluded storage contracts for four months also to conclude contracts for delivery of the same wine for distillation, while remaining entitled to storage aid in whole or in part, as the case may be ; Whereas it is therefore appropriate to amend Commis ­ sion Regulation (EEC) No 2325/80 (5), as last amended by Regulation (EEC) No 409/81 (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (J ), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 12 (4) thereof, Whereas the quantities of table wine available at present are greatly in excess of the normal level when the market is in balance ; whereas the most appro ­ priate means for re-establishing balance, by reducing the supply, is distillation ; Whereas steps should also be taken to ensure that sale of the alcohol produced by distillation of table wines does not upset the market for that product ; Whereas it seems that the intervention measure which best complies with the two above requirements is the distillation provided for under Article 12 of Regula ­ tion (EEC) No 337/79 , since it involves a precise limit on the maximum quantity of table wine that may be distilled ; whereas a decision to apply the said Article 12 has already been taken during the present wine year by Commission Regulation (EEC) No 2391 /80 (3), as last amended by Regulation (EEC) No 2892/80 (4) ; Whereas, in spite of the extended time limits provided for submitting applications for approval of delivery contracts and the increase in the quantities of wine which may be covered by the said contracts, the market remains disturbed largely because the producers entitled to undertake this distillation have not done so to the extent desired ; Whereas, in these circumstances, the time limit for submitting applications for approval should be extended again and the quantity of wines of types R I and R II which may be distilled should be increased to 100 % : Article 1 In Article 1 (2) (a) of Regulation (EEC) No 2391 /80, the expression '74 % ' is hereby replaced by the expres ­ sion ' 100 %'. Article 2 Regulation (EEC) No 2325/80 is hereby amended as follows : 1 . The date '28 February 1981 ' in Article 4 ( 1 ) is replaced by the date ' 13 March 1981 '. 2. Article 4a is replaced by the following : 'Article 4a Notwithstanding Article 2 (2), producers who have concluded a storage contract as referred to in Article 2 (2) (b) may conclude a contract for delivery of the same wine or a wine of the same type for distillation under the conditions referred to in Article 3 (2).'( i ) OJ No L 54, 5 . 3 . 1979 , p . 1 . (2 ) OJ No L 360, 31 . 12 . 1980, p . 18 . (3 ) OJ No L 245, 17 . 9 . 1980 , p . 8 . h) OJ No L 299, 8 . 11 . 1980, p . 12. (5 ) OJ No L 234, 5 . 9 . 1980, p . 17 .(6) OJ No L 46, 19 . 2 . 1981 , p . 18 . No L 89/ 12 Official Journal of the European Communities ' 3 . 4 . 81 Article 3 Article 4 The storage contracts referred to in Article 2 (2) (b) of Regulation (EEC) No 2325/80 which have not yet expired shall be considered, as from the date of entry into force of this Regulation , as covering only the quantity of wine which is not subject to a delivery contract as referred to in Article 2 (2) (a) of Regulation (EEC) No 2325/80 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 April 1981 . For the Commission Poul DALSAGER Member of the Commission